THOB.INGTON, J.
Appellant was indicted for an assault with intent to murder; and having testified in his own behalf, the court, against his objection, permitted the State to introduce proof of his general character in the neighborhood in which he resided, for the purpose of impeaching the credibility of his testimony. In this there was no error. — Mitchell v. State, 94 Ala. 68.
The witnesses to this fact, on first being interrogated in proper form, each stated that he knew defendant’s general character in the neighborhood in which he resided, and that it was bad; but, on being asked by defendant’s counsel what he meant by “general character,” and why he said that defendant’s character was bad, each replied, “because defendant is bad.” The defendant then moved to exclude the testimony of each witness, because he “did not know what-general character implies.” The court then explained sepa*106rately and successively to tbe witnesses “what elements make up general character,” and after such explanation the witnesses severally testified he knew defendant’s general character, that it was bad, and he would not believe him on oath. These last statements of the witnesses (after the explanation by the court) were not objected to by the defendant. They fully cure whatever infirmity may have attached to the testimony of the witnesses as originally brought out, and show clearly that no possible injury could have resulted to the defendant by the refusal of the court to exclude their first statements from the jury.
The testimony of the witnesses Bryant and Bichareis for the State, as to the voluntary statement made to them by the defendant, after the difficulty between the latter and Maloy, was properly admitted. The statement is in the nature of a confession; it appears to have been voluntarily made; and was properly submitted to the jury to be considered by them in connection with all other testimony; furthermore, it tended to corroborate the testimony of Ma-loy, the party upon whom the assault was committed. The objection to this testimony is based on the ground that the witnesses’ testimony did not show that defendant, in such statements, referred to the difficulty with Maloy on account of which he was being tried, but to a difficulty at a different place. This ground of objection is not borne out by the statement of the evidence in the bill of exceptions; oil the contrary, as the testimony is set out, it is entirely clear that the difficulty referred to by defendant was that for which he is being prosecuted in this case.
Charges one and three asked by the defendant and refused by the court are erroneous when tested by the later decisions of this court.— Walls v. State, 90 Ala. 618.
It would not have been error if the court had given charge two, but inasmuch as the offense charged in the indictment involved three grades of assault, viz: assault with intent to murder, assault and battery, and simple assault, of either of which a conviction could have been had under the indictment, the jury, if this charge had been given, would, doubtless, have understood that the burden of proof rested upon the State to make out the highest grade of the offense, which was the only one,expressly charged in the indictment. The tendency of the charge, therefore, was to mislead and confuse the jury, and there was no error in its refusal. — Newton v. State, 92 Ala. 33; Lundy v. State, 91 Ala. 100; Hudson v. State, 61 Ala. 339.
The charge numbered four, as a whole, is involved, con*107fused and misleading, and that part of it which instructs the jury that they can not take into consideration the defendants good or bad character, is clearly erroneous. Evidence as to the defendant’s character was properly admitted before the jury, and it was their duty to consider it in weighing the defendant’s testimony, which it was designed to impeach. The effect of the charge, had it been given, would have been to withdraw from the jury the consideration of such evidence for any purpose. The charge, was, therefore, properly refused. — Ramsey v. State, 91 Ala. 29.
Charge numbered six in effect instructs the juryj that if the defendant was provoked in any manner by Maloy at the time of the difficulty, and by such provocation the former’s passion or temper was aroused, that the jury might look to that fact as being sufficient “to deprive the act of its felonious intent.” In Allen v. State, 52 Ala. 391, it is said: “Passion may mitigate an unlawful homicide, where it is sudden and upon adequate provocation. It would, also, deprive an assault of felonious character under like circumstances. Mere passion, however, not suddenly aroused by a sudden affray, in which the accused was not the aggressor, can not mitigate a homicide, or deprive an assault with a deadly weapon of its felonious character.” The charge asked ignores the inquiry as to the adequacy of the provocation, and also whether or not the defendant was, himself, the aggressor. What would be adequate provocation to deprive an assault with intent to murder if its felonious character is settled, by analogy, in the decisions of this court based on indictments for murder. In such cases it has been held that heat of passion, per se, never reduces murder to manslaughter, and that mere words, however opprobrious, will not have that effect; that the provocation must at least amount to personal violence, or be accompanied by acts evincing an intention to resort to immediate force, and the fatal blow must be the unpremeditated result of the passion thus aroused. — Ex parte Sloane, 95 Ala. 22; Reese v. State, 90 Ala. 624.
Charge numbered 7 is obviously incorrect as a proposition of law and is also misleading. It withdraws from the jury all consideration of defendant’s guilt except the highest grade of offense charged in the indictment. Although the defendant might have been convicted under this indictment of an assault with intent to murder, or of assault and battery or of si vple assault, the charge, had it been given, would have compelled an acquittal of. all, if the evidence failed to satisfy the jury of defendant’s guilt of the highest *108grade of tbe offense charged in the indictment. The charge was, therefore, properly refused. — Lundy v. State, 91 Ala. 100; Gibson v. State, 89 Ala. 121.
The bill of exceptions shows that the exception of defendant ivas general to the action of the court in refusing to give all the charges requested by him, and not separate and several to the refusal of the court to give each charge.
That some of the charges are erroneous is palpable; this being the case the exception will avail nothing as to any, although some may be free from error. — Rice v. Schloss & Kahn, 90 Ala. 416; Holland v. Barnes, 53 Ala. 83.
No other exceptions being reserved, it results that the judgment and sentence of the Circuit Court must be affirmed.